DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 21st, 2021 have been entered. Claims 1,2, and 4-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection, 112a/112b Rejection previously set forth in the Non-Final Office Action mailed October 15th, 2020 and are hereby withdrawn in light of their correction. 
However, Applicant’s claims do not appear to distinguish applicant’s claimed invention from the previously rejected claims in the Final Rejection mailed October 15th, 2020. Therefore, the claims are held to be finally rejected on first action pertinent an RCE. Particularly, as claim 1 already had considered ‘one vertical joint’, and claim 17 had already considered ‘more vertical joints’, claim 1 already had been considered to be configured into a state where the one or more vertical joints always extends along a direction that is substantially parallel to a longitudinal direction of the table in a plan view. While Claim 17 already previously considered the same but for a plurality of vertical joints. 
Further, the removal of the limitations (1) “the one or more horizontal joints are provided between the vertical joint and the base without being provided between the vertical joint and the table”, and (17) “the plurality of horizontal joints are provided between the plurality of vertical joints and the base without being provided between the plurality of vertical joints and the table” does not further distinguish the presently claimed invention from the previously submitted claimed received June 30th, 2020, as the amendment renders claim 17 identical to claim 1 (as the claim warning below indicates) where Examiner already considered the presence of one or more (a plurality) of vertical joints as by “(Bergfjord: about 7b, 7a/9b, and 9a; FIG. 1)” in claim 1. While the grounds of Rejection of claim 17 are no longer applicable (no longer necessitating Saracen), the amending of claim 17 has rendered 
It is additionally considered that examiner has already considered the limitation that the rotation axis of the vertical  joints always extend along a direction substantially parallel to a longitudinal direction of the table. Particularly, “the vertical joints may be oriented such that their horizontal axes may be parallel with the longitudinal length of the table” as was previously asserted in the Final Office Action mailed October 15th, 2020, contemplates that the vertical joints may be oriented in the ordinary operation of the device (in other words ‘configuring the operating table’), that the horizontal axis of the vertical joints (emphasized for the plural phrasing), is substantially parallel with the longitudinal length/direction of the table. Where it is eminently clear that in the ordinary course and operation of the invention, and at the sole discretion of the operator, the table may indefinitely remain at such a state, or otherwise ‘always’. Thereby achieving the functional features of applicant’s invention.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Warning
Applicant is advised that should claims 1, 5, and 16 be found allowable, claims 17, 19, and 18 respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bergfjord (U.S. Pub. No. 20150059095) with Harwood (U.S. Pat. No. 6,502,261) incorporated by reference in its entirety within Bergfjord (paragraph 0005); the incorporation hereafter “Bergfjord” for conciseness.
Regarding claim 1, Bergfjord discloses (Bergfjord: FIGS. 1, 2, and 4; Harwood: FIGS. 2 and 7; Modified FIG. 1) an operating table (Bergfjord: as illustrated in FIGS. 1 and 4) comprising: a table (3; FIGS. 1 and 4) on which to place a patient (Title); a base buried or fixed to a floor (as illustrated in FIGS. 1 and 4); and an articulated robotic arm (Bergfjord: 13, 7, 7b, 7a, 5, 9, 9b, 9a, 11; as illustrated in FIGS. 1, 2, and 4; Harwood: 44, FIG. 2; 80 and 82 as illustrated in FIG. 7 of Harwood) including a first end (Bergfjord: about 9a; FIG. 1) supported on the base (11) and a second end supporting the table (Bergfjord: about 13, FIG. 1; Harwood: about the end of 82 connected to 4; FIG. 7), wherein the robotic arm includes one or more vertical joints (Bergfjord: about 7b, 7a/9b, and 9a; FIG. 1) and one or more horizontal joints (Harwood: about 88, 90, and the distal end of 82 as illustrated in FIG. 7, and about 44 in FIG. 2), the operating table is configured such that a rotation axis of each of the one or more vertical joints always extends along a direction that is horizontal and substantially parallel to a longitudinal direction of the table in a plan view (as illustrated in FIGS. 1 and 4). As illustrated in Modified FIG. 1, the  the vertical joints may be oriented such that their horizontal axes may be parallel with the longitudinal length of the table. For conciseness, reference numbers in the Office action in relation to Bergfjord are deferred to Bergfjord generally but also refer to their identical counterpart in Harwood unless otherwise stated or referenced as Harwood formally. Notably, one or more of the horizontal joints (about 44 in FIG. 2 of Harwood) is clearly between the vertical joint (Bergfjord: about 7b, 7a/9b, and 9a) and the base (Bergfjord: 11; FIG. 1).

    PNG
    media_image1.png
    431
    1098
    media_image1.png
    Greyscale

Modified FIG. 1
Regarding claim 2, Bergfjord discloses (Bergfjord: FIG. 1; Modified FIG. 1) the operating table according to claim 1, wherein the articulated robotic arm supports the table at a position near a first end (Bergfjord: nearest numeral 1; FIG. 1) in the longitudinal direction of the table (as illustrated in FIG. 1)
Regarding claim 9, Bergfjord discloses (Harwood: FIGS. 2 and 7) the operating table according to claim 1, wherein the articulated robotic arm causes the table to roll about an axis along the longitudinal 
Regarding claim 16, Bergfjord discloses (Bergfjord: FIG. 2; Harwood: FIG. 2) the operating table according to claim 1, wherein the robotic arm is supported on the base (Bergfjord: 11; FIG. 2) such that the robotic arm is rotatable about an axis along a vertical direction (Harwood: through 44 as illustrated in FIG. 2).
Regarding claim 20, Bergfjord discloses a hybrid operating system comprising: at least one imaging apparatus selected from a radiographic imaging apparatus that captures a radiographic projection image of a patient and a magnetic resonance imaging apparatus that captures a magnetic resonance image of a patient; and the operation table according to claim 1 (as set forth above). Where notably the apparatus is anticipated as outlined in claim 1 above, where further Harwood states “This invention relates to patient supports, as may be used, for example, in radiotherapy treatment or diagnostic apparatus” (Col. 1, lines 3-5) and that “Various types of patient support are known for use with radiotherapy treatment apparatus, or with X-ray or Magnetic Resonance Imaging systems” (Col. 1, lines 6-8), where further it is stated that the table may “ enable a patient to be stepped through a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord in view of itself with Henderson et al. (U.S. Pub. No. 2009/0070936), hereafter “Henderson” with “What is Double Reduction Gearing”, hereafter ‘Reduction Gearing’, used as a teaching reference in claim 5 on the definition of a ‘double gear reduction’.
Regarding claim 4, Bergfjord discloses the operating table according to claim 1.
However, Bergfjord does not explicitly disclose wherein the robotic arm further includes a drive mechanism that drives each vertical joint, the drive mechanism includes a motor and a reducer that reduces speed of rotation transmitted from the motor, and the rotation axis of each vertical joint is positioned to coincide with an axis of an output rotation shaft of the reducer.
Regardless, Henderson teaches (FIGS. 1, 4, and 5) an articulating robotic arm (as illustrated in FIG. 1), wherein the robotic arm further includes a drive mechanism (54; FIGS. 4/5) that drives a joint 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the drive mechanism of Henderson (54; FIGS. 4 and 5) into the vertical joints of Bergfjord (Bergfjord: about 7b, 7a/9b, 9a; FIG. 1). Where Henderson additionally acknowledges that “The gear boxes… limits the speed of robot arm movement in the unlikely event of an out-of-control run away situation, thereby giving an operator an opportunity to hit an emergency kill switch to shut down the system” (paragraph 0016).
It would have been simple modification to have incorporated the drive mechanism of Henderson (54; FIGS. 4 and 5) into the vertical joints of Bergfjord (Bergfjord: about 7b, 7a/9b, 9a; FIG. 1). Where the incorporation thereof would avail Bergfjord a greater degree of control by limiting the speed of the robot arm, thereby giving an operator greater opportunity to hit an emergency kill switch to shut down the system as acknowledged by Henderson (paragraph 0016)
Regarding claim 5, Bergfjord in view of Henderson discloses (Henderson: FIGS. 1, 4, and 5) the operating table according to claim 1 (as set forth in claim 4 above), wherein the robotic arm further includes a drive mechanism (54; FIGS. 4 and 5) that drives each vertical joint (as set forth in claim 4 above), the drive mechanism includes a motor (paragraph 0048), a first reducer (paragraphs 0016 and 0050: ‘double gear reduction’) that reduces speed of rotation transmitted from the motor (paragraph 0016), and a second reducer (paragraph 0016: ‘double gear reduction’) that reduces speed of rotation transmitted from the first reducer, and the rotation axis of each vertical joint is positioned to coincide .
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord in view of itself with Saracen (U.S. Patent No. 7,860,550) used as a teaching reference.
Regarding claim 6, Bergfjord discloses (Bergfjord: FIG. 1; Harwood: FIGS. 2 and 7) the operating table according to claim 1, wherein the robotic arm includes a horizontal articulated assembly (Harwood: as illustrated in FIG. 7) including the one or more horizontal joints (about 88, 90, and the distal end of 82: FIG. 7; 44: FIG. 2) and a vertical articulated assembly (Bergfjord: as illustrated in FIG. 2) including the one or more vertical joints (Bergfjord: as illustrated about 7b, 7a/9b, and 9a; Fig. 1).
However, Bergfjord does not disclose a first end of the horizontal articulated assembly that is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly, and a second end of the vertical articulated assembly supports the table directly (and must be attached through element 13 of Bergfjord equivalent with the assemblage of FIG. 7 in Harwood).
Regardless, the articulating robotic arm of Bergfjord (as illustrated in FIGS. 1, 2, and 4 of Bergfjord; alongside as illustrated FIGS. 1, 2, and 7 in Harwood) is disclosed with a vertical articulated assembly (Bergfjord: 7b, 7a/9b, and 9a; FIG. 1) that comprises vertical joints (Bergfjord: as illustrated about 7b, 7a/9b, and 9a; FIG. 1) and is supported on the base, and a second end of the vertical articulated assembly supports the horizontal articulating assembly (Harwood: as illustrated in FIG. 7), and a horizontal articulated assembly (Harwood: as illustrated in FIG. 7) including the one or more horizontal joints (Harwood: about 44 in FIG. 2), where the horizontal articulating assembly is supported In re Gazda that reversal of parts is an obvious expedient and would be an obvious engineering design choice. The instant specification does not disclose the order of the vertical articulating assembly and the horizontal articulating assembly relative between the table and the base as significant (using terminology as ‘in the first embodiment, and denoting that the isolation of the joints to be unalternating would satisfy the movement constraints as outlined in Applicant’s Specification and stating the joints can be disposed together on the base side or the table side: Paragraph 0061). Further, there would have been no unexpected results from reversing the order of the vertical articulating assembly and the horizontal articulating assembly of Bergfjord (and Harwood as incorporated together), where Saracen et al. exemplifies an embodiment wherein a lower horizontal articulating assembly is connected beneath an upper vertical articulating assembly (as illustrated in FIGS. 11 and 12). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to have reversed the construction of the articulating robotic arm such that a first end of the horizontal articulated assembly (Harwood: about 88, 90, and the distal end of 82: FIG. 7; 44: FIG. 2) is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly (Bergfjord: 7b, 7a/9b, and 9a; FIG. 1). In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
Regarding claim 7, Bergfjord in view of itself discloses (Bergfjord: FIGS. 1; Harwood: FIG. 7) the operating table according to claim 6, wherein the horizontal articulated assembly includes three horizontal joints (Harwood: about 88, 90, and the distal end of 82 as illustrated in FIG. 7, and about 44 in FIG. 2), and the vertical articulated assembly includes three vertical joints (Bergfjord: about 7b, 7a/9b, and 9a as illustrated in FIG. 1).
Regarding claim 8, Bergfjord in view of itself discloses (Harwood; FIGS. 2 and 7) the operating table according to claim 6, wherein the articulated robotic arm causes the table to yaw about the axis .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord in view of Koch (U.S. Pub. No. 2016/0000620).
Regarding claim 10, Bergfjord discloses the operating table according to claim 1.
However, Bergfjord does not disclose explicitly wherein the robotic arm includes a pitch mechanism that supports the table and causes the table to pitch.
Regardless, Koch teaches (FIGS. 2, 4, 5, and 7) an articulated examination table (as illustrated in FIG. 7) wherein the basic body connected to base (12; FIG. 7) includes a pitch mechanism (as illustrated in FIGS. 2 and 4) that supports the table (Title; where table is placed atop 52; FIGS. 2, 4, and 6) and causes the table to pitch (as illustrated between FIGS. 2, 4, and 6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pitch mechanism (as illustrated in FIGS. 2, 4, and 6) into the end of the robotic arm of Bergfjord (Bergfjord: between 3 and 14; FIG. 1). Where Koch notes that “Prior to and during an operation of a patient placed on the patient support, the patient support is brought to a position which facilitates a surgical intervention on the patient. In order to do so, pivoting of the patient support by large angles may be required” (paragraph 0003). Koch further discloses that “the height of the operating table's patient support should be adjustable within a range as wide as possible. The operating table ideally further allows for very small heights of the patient support, which requires compact construction” (paragraph 0003). Considered is that Bergfjord is an operating table that is adjustable in the vertical direction by a wide range while possessing a small height to the patient support (Bergfjord: as illustrated between FIGS. 1 and 4).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord Modified in further view of Herr et al. (U.S. Pub. No. 2007/0162152), hereafter ‘Herr’.
Regarding claim 11, Bergfjord Modified discloses (Koch: FIGS. 2, 4, 6, and 7) the operating table according to claim 10, wherein the pitch mechanism (Koch: as illustrated in FIGS. 2 and 4) includes a first {lead} screw (Koch: 20b; FIGS. 2, 4, and 6; paragraph 0017: “The first and second linear actuators may… be realized as… a lead screw drive driven by an electric motor”) arranged such that a shaft thereof extends in a vertical direction (Koch: through 20b as illustrated in FIGS. 2, 4, and 6), a second {lead} screw (Koch: 22b; FIGS. 2, 4, and 6; paragraph 0017) that is positioned such that a shaft thereof extends in the vertical direction (Koch: through 22b as illustrated in FIGS. 2, 4, and 6), a first support member (Koch: 20a; FIGS. 2, 4, and 6) that supports the table (Koch: as illustrated in FIGS. 2, 4, and 6) and is moved in the vertical direction by the first {lead} screw (Koch: as illustrated in FIGS. 2, 4, and 6), and a second support member (Koch: 22a; FIGS. 2, 4, and 6) that supports the table and is moved in the vertical direction by the second ball screw (Koch: as illustrated in FIGS. 2, 4, and 6), and the first support member and the second support member are positioned away from each other by a predetermined distance in a direction parallel to the longitudinal direction of the table (Koch: as illustrated in FIGS. 2, 4, 6, and 7).

Regardless, Herr teaches (paragraph 0106; FIG. 9A) a linear actuator/torsional mechanical transmission in the medical field wherein there are provided two linear actuators in locked parallel arrangement apart from one another (909 as illustrated in FIG. 9A; paragraph 0147: ballscrew).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated ball screws as Herr illustrates (FIG. 9A; paragraph 0147) into the lead screws of Bergfjord Modified (20b/22b; as illustrated in FIGS. 2, 4, and 6; paragraph 0017). Where Herr additionally acknowledges that “mechanical transmissions could be implemented as linear or torsional transmission elements. They could be… ballscrew drives, leadscrew drives, or any other mechanical transmission known in the art” (paragraph 0106), thereby establishing that ballscrews and leadscrews are known equivalents to those of ordinary skill in the art in the medical field in particular.
It would have been simple substitution to have incorporated ball screws as Herr illustrates (FIG. 9A; paragraph 0147) into the lead screws of Bergfjord Modified (20b/22b; as illustrated in FIGS. 2, 4, and 6; paragraph 0017), where ball screws are known equivalents to lead screws as acknowledged and established by Herr (paragraph 0106). The substitution hereafter “Bergfjord as Modified”
Regarding claim 12, Bergfjord as Modified discloses (Koch: FIGS. 2 and 5) the operating table according to claim 11, wherein the pitch mechanism (Koch: as illustrated in FIG. 2) further includes a first linear guide (Koch: annular element pointed to by the reference numeral 20; FIG. 5) disposed to extend in a direction parallel to a direction of extension of the first ball screw (Koch: as illustrated in FIG. 5, and between FIGS. 2, 4, and 6), and a second linear guide (Koch: annular element pointed to by the reference numeral 22; FIG. 5) disposed to extend in a direction parallel to a direction of extension of the second ball screw (Koch: as illustrated in FIG. 5, and between FIGS. 2, 4, and 6), the first support member (Koch: 20a; FIGS. 4 and 5) is slidably mounted on the first linear guide (Koch: as illustrated in 
Regarding claim 13, Bergfjord as Modified (Bergfjord; FIG. 1) discloses the operating table according to claim 10, wherein the pitch mechanism includes a pitch-support member supporting a first end of the table such that the first end of the table is rotatable about a rotation axis along a transverse direction of the table (as set forth in claim 10 above wherein the incorporation of Koch was located between 3 and 13 of Bergfjord, FIG. 1).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord as Modified in further view of itself with Saracen et al. used as a teaching reference.
Regarding claim 14, Bergfjord discloses (Bergfjord: FIG. 1; Harwood: FIGS. 2 and 7) the operating table according to claim 10, wherein the robotic arm includes a horizontal articulated assembly (Harwood: as illustrated in FIG. 7) including the one or more horizontal joints (about 88, 90, and the distal end of 82: FIG. 7; 44: FIG. 2) and a vertical articulated assembly (Bergfjord: as illustrated in FIG. 2) including the one or more vertical joints (Bergfjord: as illustrated about any of 7b, 7a/9b, and 9a; Fig. 1).
However, Bergfjord does not disclose a first end of the horizontal articulated assembly that is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly, and a second end of the vertical articulated assembly supports the table.
Regardless, the articulating robotic arm of Bergfjord (as illustrated in FIGS. 1, 2, and 4 of Bergfjord; alongside as illustrated FIGS. 1, 2, and 7 in Harwood) is disclosed with a vertical articulated assembly (Bergfjord: 7b, 7a/9b, and 9a; FIG. 1) that comprises vertical joints (Bergfjord: as illustrated about 7b, 7a/9b, and 9a; FIG. 1) and is supported on the base, and a second end of the vertical articulated assembly supports the horizontal articulating assembly (Harwood: as illustrated in FIG. 7), In re Gazda that reversal of parts is an obvious expedient and would be an obvious engineering design choice. The instant specification does not disclose the order of the vertical articulating assembly and the horizontal articulating assembly relative between the table and the base as significant (using terminology as ‘in the first embodiment, and denoting that the isolation of the joints to be unalternating would satisfy the movement constraints as outlined in Applicant’s Specification: Paragraph 0061). Further, there would have been no unexpected results from reversing the order of the vertical articulating assembly and the horizontal articulating assembly of Bergfjord (and Harwood as incorporated together), where Saracen et al. exemplifies an embodiment wherein a lower horizontal articulating assembly is connected beneath an upper vertical articulating assembly (as illustrated in FIGS. 11 and 12). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to have reversed the construction of the articulating robotic arm such that a first end of the horizontal articulated assembly is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly, and that the pitch mechanism is supported on a second end of the vertical assembly such that the table is supported by the pitch mechanism. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord in view of Saracen et al (U.S. Pub. No. 2005/0234327), hereafter “Saracen Secondary”.
Regarding claim 15, Bergfjord discloses (Bergfjord: 3, FIG. 1) the operating table according to claim 1, wherein the table includes a support part (Bergfjord: 3; FIG. 1).

Regardless, Saracen Secondary teaches (FIGS. 2F and 4A) an operating table (about 103; as illustrated in FIG. 4A), wherein the table includes a radiolucent part (atop 103 as illustrated in FIGS. 2F and 4A) and a support part supporting the radiolucent part (beneath the top layer 103 as illustrated in FIGS. 2F and 4A), and the second end of the robotic arm supports the support part (as illustrated in FIGS. 2F and 4A). Where Saracen Secondary acknowledges “the patient treatment couch 103 may be made of a radiolucent material” (paragraph 0082).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the radiolucent part atop the supporting part of Saracen (as illustrated in FIG. 4A) into the supporting part of Bergfjord (3; FIG. 1). Where it is acknowledged in Saracen Secondary that “the patient treatment couch 103 may be made of a radiolucent material so that the patient could be imaged through the patient treatment couch 103” (paragraph 0082).
Therefore, it would have been simple modification to have incorporated the radiolucent part atop the supporting part of Saracen Secondary (as illustrated in FIG. 4A) into the supporting part of Bergfjord (3; FIG. 1), where the incorporation thereof would avail the patient to be imaged without having to remove themselves from the supporting part of Bergfjord, where this would be particularly advantageous to individuals in critical or precarious situations where motion thereof would only exacerbate conditions.
For the sake of conciseness, claims 17 and 18 are rejected under identical grounds as claims 1 and 16 set forth above (With the rejection thereof contemplating one or more vertical joints, notably three vertical joints)
For the sake of conciseness, claims 19 is rejected under identical grounds as claims 5 sets forth above. 
Where the subject matter (1) “a first reducer that reduces speed of rotation transmitted from the motor, and a second reducer that reduces speed of rotation transmitted from the first reducer” is equivalent and undistinguished from (19) “a first reducer that reduces speed of rotation transmitted to the first reducer from the motor, and a second reducer that reduces speed of rotation transmitted to the second reducer from the first reducer”)
Response to Arguments
Applicant's arguments filed December 21st, 2020 have been fully considered but they are not persuasive.
Notably, applicant alleges (See Remarks: Page 9, second to fourth paragraphs) that Bergfjord does not disclose ‘the operating table is configured such that a rotation axis of each of the one or more vertical joints always extends along a direction that is substantially parallel to a longitudinal direction of the table in a plain view’. As previously set forth in the Final Office Action mailed October 15th, it is considered in Bergfjord that the vertical joints may be oriented (in other words the operating table configured) such that their horizontal axes (or otherwise rotation axes) may be parallel with the longitudinal length (or otherwise longitudinal direction) of the table. Where at the election of the operator, in the ordinary course and operation of the invention, the orientation may be maintained indefinitely (or otherwise ‘always’). Examiner agrees with applicant that Bergfjord is incapable of achieving a state where “the vertical articulated assembly does not rotate about a rotation axis along the vertical direction relative to the table”. In fact Examiner’s own rejection initially necessitates that the table be rotated and locked indefinitely into a position such that it is configured to always be in such a configuration. However this limitation (italicized prior) is not in the claim itself. And the instances that applicant invokes this language in the Specification is to the first embodiment (an embodiment in the vertical articulated assembly does not rotate about a rotation axis along the vertical direction relative to the table” such that the subject is given due consideration with respect to the claims. Such inclusion in all likelihood would distinguish the claimed invention over the presently asserted Rejections if only it were to be included in the claims themselves properly. Applicant has clear support for the limitation.
	With regard to consideration of now cancelled claim 3, and the assertion that Bergfjord fails to disclose a rotation axis of each of the one or more vertical joints always extends along a direction that is substantially parallel to a longitudinal direction of the table in a plan view’, applicant appears to be basing support for patentability (or at minimum distinguishment of claim 1) by equating (A) ‘the operating table being configured such that the rotation axes always extends along a direction…’ to (B) ‘regardless of movements of the one or more horizontal joints about one or more rotational axes thereof, the rotation axis of each of the plurality of vertical joints extends along the direction…’. Notably, (A) is asserting a configuration of the entire operating table, whereas (B) is explicitly directed toward the horizontal joints that explicitly characterizes movements to this constraint. Notably, the subject matter of now cancelled claim 3 therefore invokes the consideration of movement, while the present claim 1 only necessitates a configuration (in other words the invention can be indefinitely still about the horizontal joints if so elected by the operator in the ordinary operation of the apparatus after being configured such that the rotation axis extend substantially parallel to the longitudinal direction of 
	The remainder of applicant’s arguments appear to be directed to the particulars of claim 1 lacking in Bergfjord/Harwood. However, it appears the particulars have been considered in the scope of applicant’s claimed language. Therefore, Examiner is unpersuaded that the claimed features distinguish themselves over Bergfjord/Harwood (and dependents and combinations therewith). And therefore, the rejections are maintained for reasons of record. Further, because the claimed subject matter appears to have already been contemplated in its entirety in the prior Final Office Action mailed October 15th, and are patentably indistinct from the previously asserted claims thereof as the Rejections therein have been maintained identically in their entirety with the exception of claim 17, 18, and 19 that are now indistinguishable from claims 1, 16, and 5 respectively (but all the same considered and identical in their entirety). 
	However, Examiner does agree with applicant that Bergfjord/Hardwood does not disclose “the vertical articulated assembly does not rotate about a rotation axis along the vertical direction relative to the table”, however it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is respectfully and highly recommended for applicant to include such limitation as the italicized above, as such limitation has a high likelihood of overcoming the present rejections which rely so strongly on Bergfjord/Harwood. In light of the action being a Final Office Action at ‘first action’, while Examiner cannot offer indications or allowability at the present moment, Examiner will indicate that in any after-Final/AFCP 2.0, or further RCE to consider the art of record very closely if such art appears eminently close to the claimed subject matter applicant may undertake. Of notable consideration is Marle (U.S. Pub. 20140033432) which comprises a table, a base fixed to floor, an articulated robotic 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/23/2021